On Appellee’s Motion for Rehearing.
HUGHES, Justice.
Appellee cites many authorities holding that equitable relief of some character may be granted to enforce agreements not to carry on a trade and not to compete. The relief granted in most of' the authorities cited was injunctive or by way of specific performance.
We did not hold in our original opinion that all equitable relief was inappropriate. Rescission only was involved and this alone was denied.
We do not consider the trial court’s finding that the parties could be placed in status quo by rescission to be of any great importance. This finding could be made in, many breach of contract cases but it does not follow that rescission should necessarily be granted. A finding that parties could not be placed in status quo 'by rescission would weigh against rescission but a contrary finding is, of itself, no basis for rescission. Contracts are made to be enforced, not rescinded.
The motion is overruled.
Overruled.